Citation Nr: 1316999	
Decision Date: 05/23/13    Archive Date: 05/31/13

DOCKET NO.  10-02 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a seizure disorder.

2.  Entitlement to service connection for diabetes mellitus.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for a liver disorder.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The Veteran had active service from August 1970 to August 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a regional office (RO) rating decision of May 2009.  

The appeal was previously remanded in July 2011.  The Board directed that medical records be obtained from the Social Security Administration (SSA), but in July 2011, SSA responded that after exhaustive and comprehensive searches, they were not able to locate medical records and that further efforts would be futile.  The AOJ duly notified the Veteran.  The Board's July 2011 remand also requested the Veteran's service personnel records, which were obtained and associated with the claims folder. 

In June 2012, the appeal was again remanded.  The Veteran's VA medical records prior to 2008 were requested, which yielded records dated from 2003 to 2008.  Records pertaining to the early 1970's were requested.  Archived records dated from 1981 to 1988 were obtained, and the RO/AMC was informed that there were no records found for the 1970's.  Thus, the Board finds that further efforts would be futile.  The Veteran did not respond to a June 2012 request for more information concerning his claimed Vietnam service.  Finally, a VA examination was obtained in July 2012, which, as discussed below, opinions sufficient for the Board's decision.  Thus, there has been substantial compliance with the prior remand directives.  Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (the veteran is entitled to substantial compliance with the Board's remand directives). 

In the course of remand development, service connection for paranoid schizophrenia with depression and anxiety was granted in a January 2013 rating decision; accordingly, that issue is no longer in appellate status.  



FINDINGS OF FACT

1.  A seizure disorder was first manifested many years after service, and is not related to service, or to service-connected schizophrenia.

2.  Diabetes mellitus was first manifested many years after service, and is not related to service, or to service-connected schizophrenia.

3.  Hypertension was first manifested many years after service, and is not related to service, or to service-connected schizophrenia.

4.  A liver disorder was first manifested many years after service, and is not related to service, or to service-connected schizophrenia.

5.  The Veteran did not serve within the land borders in Vietnam, nor has actual exposure to Agent Orange been demonstrated.


CONCLUSIONS OF LAW

1.  A seizure disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2012).

2.  Diabetes mellitus was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2012).

3.  Hypertension was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2012).

4.  A liver disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist a claimant in substantiating a claim for VA benefits.  U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012); see 38 C.F.R. § 3.159 (2012).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Id.; see Quartuccio v. Principi, 16 Vet. App. 183 (2002).  For a service connection claim, such notice must inform the claimant of all five elements of a service-connection claim, namely: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Veteran status has been established.  In a letter dated in January 2008, prior to the initial adjudication of the claims, the RO notified the claimant of the information necessary to substantiate the claims for service connection, both on a direct basis and as due to claimed exposure to Agent Orange in service, and of his and VA's respective obligations for obtaining specified different types of evidence.  In addition, the letter provided information regarding assigned ratings and effective dates.  Thus, the VCAA notice requirements have been satisfied.  38 U.S.C. § 5103(a); 38 C.F.R. § 3.159.  

VA also has a duty to assist the Veteran by making all reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).  This duty includes assistance in the procurement of service treatment records and other pertinent treatment records, and providing an examination when necessary.  

The Veteran's service treatment records have been obtained, as have available personnel records.  All available VA treatment records have been obtained as well, and there are no additional records available, in particular, no records prior to 1981.  Private treatment records adequately identified by the Veteran have also been obtained.  Records were from SSA were requested, but SSA informed VA that the records of the Veteran's claim had been destroyed.  A VA examination was provided in July 2012, which only addressed the question of secondary service connection.  However, as discussed in more detail below, an additional VA examination is not required because there is no evidence "indicating" a nexus to service, or to a service-connected disability.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Thus, the Board finds that all necessary notification and development has been accomplished, and therefore appellate review may proceed.  Significantly, neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Service Connection

Service connection may be established for chronic disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection, there generally must be medical or, in certain circumstances, lay evidence of (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship (nexus) between the current disability and the in-service disease or injury (or in-service aggravation).  Holton v. Shinseki, 557 F.3d 1362, 1355 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Certain chronic diseases, to include seizure disorder (epilepsies), diabetes mellitus, hypertension, and cirrhosis of the liver, are presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service. 38 U.S.C.A. §§ 1112 , 1113; 38 C.F.R. §§ 3.307, 3.309(a).  For such chronic diseases as specifically listed at 38 C.F.R. 3.309(a) , including arthritis, service connection may also be established by chronicity and continuity of symptomatology.  See 38 C.F.R. § 3.303(b) ; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that the "chronic" in service and "continuous" post-service symptom presumptive provisions of 38 C.F.R. § 3.303(b) only apply to "chronic" diseases at 3.309(a)).  

Specifically, for the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "Chronic."  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

The Federal Circuit has held that lay evidence may be competent and sufficient to establish a diagnosis of a condition in the following circumstances: (1) when the condition is simple, such as a broken leg, as opposed to when the condition is more complex, such as a form of cancer; (2) when the layperson is reporting a contemporaneous medical diagnosis, or; (3) when lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Lay persons can also provide an eye-witness account of an individual's visible symptoms.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Daye v. Nicholson, 20 Vet. App. 512 (2006).  Under the benefit-of-the-doubt rule embodied in 38 U.S.C.A. § 5107(b), in order for a claimant to prevail, there need not be a preponderance of the evidence in the veteran's favor, but only an approximate balance of the positive and negative evidence.  In other words, the preponderance of the evidence must be against the claim for the benefit to be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1994).

A.  Direct Service Connection

1.  Seizure Disorder

Current VA treatment records show that the Veteran has a seizure disorder, which has been diagnosed as epilepsy.  

However, service treatment records do not show any indications of seizures during service, and on the Veteran's separation examination medical history in August 1972, he responded "no" to a question of whether he had now, or had ever had, "epilepsy or fits."  Moreover, the Veteran has never specifically stated that he had seizures in service.  

Records of his post-service VA treatment show that during hospitalizations in December 1985 and from December 1987 to January 1988, he specifically denied a history of seizures.  

However, on a VA hospitalization in June 1988, a history of seizures was noted.  At that time, an electroencephalogram was obtained, which was normal.  During a hospitalization in Elkhart General Hospital (EGH) in January 1995, the Veteran said he had had seizures in the past, but that he had not had any for many years.  

In September 1995, the Veteran was brought to the emergency department of EGH after having had a grand mal seizure lasting a few moments.  He possibly hit his head on scaffolding just prior to the seizure.  He had no recollection of the incident.  He initially denied any previous history of seizure, but later recalled, near the time his discharge, that he had had a seizure nine years earlier, related to drug abuse.    

Private and VA records show that the Veteran continued to experience seizures during the remainder of 1995 and into January of 1996.  Although initially thought to be related to alcohol, in January 1996, he was diagnosed as having epilepsy.  

On a VA examination in September 1996, the Veteran said his seizures began in 1989.  

As can be seen, there is no evidence, lay or medical, of the presence of a seizure disorder in service, or within a year thereafter.  Because epilepsy is a chronic disease, service connection may also be established by continuity of symptomatology.  See Walker, supra.  

Here, a history of seizures was first noted in June 1988; at that time, the Veteran reported having had seizures in the past, but he did not state that he had had any seizures during service, or within a year thereafter.  Subsequently, he has related the onset to other post-service time periods, during the 1980's.  

Although the Veteran is competent to state that he has had seizures, besides his well-documented history as a poor historian, in this case, he has not stated that he had seizures during service, or provided lay evidence of continuity of symptomatology after discharge.  Instead, he specifically denied a history of seizures in 1985 and 1987.  Moreover, there is no medical evidence of a seizure disorder, even by history , until several years after service.  Therefore, service connection on the basis of direct service incurrence is not warranted.  In reaching this determination, the Board is mindful that all reasonable doubt is to be resolved in the Veteran's favor.  However, the preponderance of the evidence is against the claim, and the claim must be denied.  38 U.S.C. § 5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

2.  Diabetes Mellitus

Current treatment records show the Veteran's treatment for Type II diabetes mellitus.  Service treatment records, however, do not show any indications of diabetes mellitus in service.  Urinalyses on the entrance examination in July 1970 and on the separation examination in July 1972 were both negative for sugar, and the Veteran denied ever having had sugar in the urine on the medical history form completed in August 1972.

During a December 1985 VA hospitalization, routine laboratory tests on admission disclosed an elevated blood sugar of 150.  It was noted that this was not a fasting blood sugar, and, at the end of the hospitalization, a fasting blood glucose was obtained two hours after eating; this was noted to be normal at 98.   .  

The Veteran was hospitalized again from December 1987 to January 1988.  On admission, Glucose was elevated at 123, with a normal range noted to be 70-105.  Blood tests during a January 1995 hospitalization in EGH showed elevated glucose of 118 (normal range 64 to 105), and 112 in February 1995.  Diabetes mellitus was not diagnosed at that time, and during the succeeding years he had both normal and abnormal blood glucose levels shown.  By January 2008 however, he was being treated for diabetes mellitus.  

The Veteran has not stated that he had diabetes mellitus during service, or provided lay evidence of continuity of symptomatology after discharge.  The medical evidence first shows elevated blood glucose levels in 1985; even if that could be assumed to represent the onset of the disease, eventually diagnosed many years later, there is no lay or medical evidence to relate the onset to service.  Thus, the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is inapplicable, and the claim must be denied.  38 U.S.C. § 5107(b); see Ortiz, supra; Gilbert, supra.  

3.  Hypertension

Service treatment records do not show any elevated blood pressure readings in service, and the Veteran denied ever having had high blood pressure on the medical history form completed in August 1972.  His blood pressure was 130/70 on the July 1970 entrance examination, and 120/68 on the July 1972 separation examination.  

During a December 1985 VA hospitalization, it was noted that the Veteran had previously been treated for hypertension by a local physician.  At the time of the hospitalization, it was noted that he was on no medications for hypertension, and his blood pressure was normal.  

The Veteran was hospitalized again from December 1987 to January 1988, at which time his blood pressure was 160/100, and he said that he had hypertension.  A VA hospitalization in June 1988 noted a history of hypertension since 1978.  

On a VA examination in April 1994, blood pressure readings of 152/98, 160/104, 142/98, 148/96 and 154/96 were obtained, and subsequent VA and private records note a diagnosis of hypertension.  However, again, there is no evidence, lay or medical, to relate the onset to service.  The condition was first shown more than one year after service, and there is no lay or medical evidence of continuity of symptomatology since service.  Thus, the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is inapplicable, and the claim must be denied.  38 U.S.C. § 5107(b); see Ortiz, supra; Gilbert, supra.  


4.  Liver Disorder

The Veteran denied a history of liver trouble on the July 1970 entrance examination, records of his treatment during service do not show any liver complaints or abnormal findings, and the July 1972 separation examination was negative.  However, on his separation medical history dated in August 1972, he responded "yes" to a question of whether he had now, or had ever had, "stomach, liver, or intestinal trouble."  The examiner referred to all positive histories reported on that occasion as not considered disqualifying.  

The Veteran was hospitalized in a VA facility in December 1985.  Routine laboratory tests on admission were essentially normal including liver function tests, although he had a positive hepatitis B surface antibody.  

The Veteran was hospitalized again from December 1987 to January 1988.  It was noted that he had cirrhosis.  On admission examination, his liver was enlarged and tender.  He gave a history of cirrhosis, and indicated that his liver was only 27 percent working.  He said cirrhosis been diagnosed last his last admission in 1985.  He said he also had alcoholic hepatitis.  

A "Problem List" dated in December 1987 in the VA medical records showed cirrhosis recorded, with an approximately date of onset in 1972.  Also noted to be recorded in December 1987 was hepatitis B antibody positive, approximate date of onset in 1987.  A VA hospitalization in June 1988 also noted a history of cirrhosis. 

However, on a VA examination in April 1994, the abdomen was flat, non-tender and without organomegaly, and there has been no subsequent diagnosis of cirrhosis.  Instead, VA treatment records show that surgery in March 2004 revealed the liver to be enlarged and apparently congested, without signs of cirrhosis.  Biopsies were obtained, which resulted in diagnoses of mild periportal chronic inflammation of the liver with periportal and bridging fibrosis.  

Alcoholic hepatitis was noted as a diagnosis during a January 1995 hospitalization in EGH.  Liver function tests were elevated.  During a later hospitalization in EGH from January to February 1995, it was noted that a hepatitis panel came back positive for hepatitis C.  His symptoms on admission included liver pain.  However, a later hepatitis C test in February 1995 was negative.  Moreover, his painful symptoms were found to due to a pancreatic condition.  

When the Veteran was seen as an outpatient in the Elkhart Clinic in February 1995, it was noted that he had abnormal liver enzymes, with a pattern consistent with alcoholic hepatitis, i.e., an elevated GGT and SGOT greater than SGPT.  Hepatitis panel did indicate positive for hepatitis C antibody.  

Although these records show some uncertainty as to the existence of hepatitis C, records of a VA hospitalization from December 2003 to January 2004 note a diagnosis of hepatitis C, and hepatitis C has been noted on subsequent records.  Alcoholic hepatitis and hepatitis B are not shown as current conditions.  

In evaluating the evidence, the Board notes that the positive history of "stomach, liver, or intestinal trouble" noted on the separation examination is not specific enough, by itself, to support a conclusion that the history was related to the liver.  Moreover, the Veteran has not reported a history of continuity of pertinent symptomatology, such as abdominal pain, since service.  In any event, although he was thought to have cirrhosis in the 1980's, surgery and biopsy in 2004 ruled out cirrhosis, and the other liver conditions shown or suspected are not chronic diseases under 38 C.F.R. § 3.309(a).  Therefore, service connection may not be established by continuity of symptomatology alone.  See Walker, supra.  

In sum, the Veteran reported, on the separation examination medical history, a history of "stomach, liver, or intestinal" trouble.  However, a liver disorder was first indicated more than a decade after service, and there is no evidence, lay or medical, attributing the onset of any currently shown liver condition to service.  In view of these factors, the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is inapplicable, and the claim must be denied.  38 U.S.C. § 5107(b); see Ortiz, supra; Gilbert, supra.  
 

2.  Secondary Service Connection

Service connection is warranted for a disability which is proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  Secondary service connection may be found where a service- connected disability aggravates another condition (i.e., there is an additional increment of disability of the other condition which is proximately due to or the result of a service-connected disorder, and not due to natural progress of the disease).  38 C.F.R. § 3.310(b); Allen v. Brown, 7 Vet. App. 439 (1995). 

Although secondary service connection was not raised by the Veteran, the prior remand directed the examiner to express an opinion as to whether it is at least as likely as not that the Veteran's schizophrenia caused or contributed to cause a seizure disorder, diabetes mellitus, a liver disorder, or hypertension.  

The VA examiner in July 2012 concluded that it was less likely than not that the Veteran's service-connected schizophrenia directly caused or contributed to the Veteran's seizure disorder, diabetes mellitus, hypertension, and liver disorder.   Although this examiner did not explicitly state that the disorders had not been aggravated by schizophrenia, the examiner did state that schizophrenia had not "contributed" to the disabilities, as had been requested in the remand.  Moreover, there is no other evidence, lay or medical, suggesting that schizophrenia has had any effect on the severity of the Veteran's seizure disorder, diabetes mellitus, hypertension, or liver disorder.  Therefore, the Board finds that the examination is adequate.  Moreover, as there is no evidence, lay or medical, to the contrary, service connection is not warranted for any of the conditions at issue on a secondary basis. 

The psychiatrist was to also requested to discuss whether it is at least as likely as not that the claimed disorders are the result of substance abuse and whether it is at least as likely as not that the schizophrenia contributed to the substance abuse.  The examiner concluded that she was unable to state that schizophrenia contributed to substance abuse.  She also noted that substance abuse was not currently a factor in the Veteran's condition.  She also said that seizure disorder, diabetes mellitus, hypertension, and liver disorder were all medical conditions that could develop in individuals without substance abuse problems, and that a more detailed discussion of those conditions was beyond the scope of her expertise.  

The law provides that no compensation shall be paid if a disability is the result of a Veteran's own willful misconduct, including the abuse of alcohol and drugs.  See 38 U.S.C.A. §§ 105 , 1110; 38 C.F.R. §§ 3.1(n) , 3.301.  The Federal Circuit has held that there can be service connection for compensation for an alcohol or drug abuse disability acquired as secondary to, or as a symptom of, his or her service-connected disability.  Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).  However, compensation is precluded for primary alcohol abuse disabilities, and secondary disabilities that result from primary alcohol abuse.  Id.  Thus, in order for service connection to be granted for alcohol dependence, it must be established as secondary to, or a component of, a service-connected disability.

The examiner was unable to conclude that schizophrenia contributed to substance abuse, and there is no evidence, lay or medical, indicating that schizophrenia caused or aggravated the Veteran's substance abuse problem, which the examiner stated was not currently a factor in his condition.  The examiner also said that an opinion as to any relationship between the seizure disorder, diabetes mellitus, hypertension, and liver disorder and substance abuse was beyond the scope of her expertise.  However, an opinion is not needed as to this matter, because the examiner did not find that substance abuse was related to schizophrenia.  Therefore, because the evidence establishes that substance abuse was a primary condition, service connection may not be granted for disabilities secondary to the primary substance abuse.  Allen, 237 F.3d 1368.  Therefore, the Board finds that the VA examination in July 2012 complied with the June 2012 Board remand to the extent necessary for this decision.  McBurney v. Shinseki, 23 Vet. App. 136, 140 (2009) (remand terms must be complied with, unless an explanation is provided as to why the terms will not be fulfilled).  

Moreover, because there is no evidence, lay or medical, indicating that any of the disabiities at issue was caused or aggravated by service-connected schizophrenia, the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is inapplicable, and the claim must be denied.  38 U.S.C. § 5107(b); see Ortiz, supra; Gilbert, supra.  

C.  Agent Orange

The Veteran also claims service connection on the basis of exposure to Agent Orange in Vietnam.  

VA law provides that service incurrence for certain diseases, including, as pertinent here, type 2 diabetes, will be presumed on the basis of an association with certain herbicide agents (e.g., Agent Orange).  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  Such a presumption, however, requires evidence of actual or presumed exposure to herbicides.  Id.; see MR21-1MR, Part IV, Subpart ii, Chapter 2, § C; Stefl v. Nicholson, 21 Vet. App. 120 (2007).  The claimed conditions of a seizure disorder, hypertension, and a liver disorder are not presumptively associated with Agent Orange exposure.

A Veteran, who, during active military service, served in Vietnam during the period beginning in January 1962 and ending in May 1975, is presumed to have been exposed to herbicides such as Agent Orange.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. §§ 3.307, 3.309.  Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  In other words, the physical presence of a Veteran within the land borders of Vietnam during service is required for the presumption to apply.  See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008)  

In his claim filed in November 2008, the Veteran indicated that he had been in at Cameron (Cam Rahn) Bay, Vietnam, in January 1971.

His separation report documents one year and eight months of sea service.  However, it does not reflect that he was given any awards indicating Vietnam service, which were awarded even for service in the off-shore waters.  The service personnel records do not document Vietnam service.  In December 2008, the National Personnel Records Center (NPRC) informed VA that there was no evidence in the Veteran's file to substantiate any service in Vietnam.  

The personnel records show that the Veteran was assigned to Amphibious Construction Battalion 2 for sea duty in October 1970.  That unit was based in Little Creek, Virginia.  The Veteran had a temporary duty assignment to Mobile Construction Battalion Forty from March 1971 to July 1971.  This was for Project Reindeer Station, which involved building a base on Diego Garcia.  From September 1971 to November 1971, the Veteran was assigned to the USS Grant County (LST 1174) for Deep Furrow, which involved exercises in the Mediterranean Sea.  From February to March 1972, the Veteran was assigned to the USS Spiegel Grove (LSD 32), which served in the Atlantic Ocean, Mediterranean Sea and Caribbean Sea.  

The Veteran did not provide any details concerning his claimed presence in Vietnam, despite having been requested to do so in June 2012.  Other than on the claim filed in November 2008, the file contains no reference to his having been in Vietnam.  During the VA hospitalization from December 1987 to January 1988, he said he had been a Seabee in the Navy with 18 months on the water, and that he had never been in combat.  The June 1988 VA hospitalization records noted that he reported that during his Navy service he had been stationed at Norfolk, Virginia.  

Therefore, the Board finds that the weight of the evidence establishes that the Veteran did not have service in Vietnam, and there is no other allegation of exposure to Agent Orange.  Therefore, service connection cannot be granted on the basis of exposure to Agent Orange.  



	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for a seizure disorder is denied.

Service connection for diabetes mellitus is denied.

Service connection for hypertension is denied.

Service connection for a liver disorder is denied. 




______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


